Citation Nr: 1422066	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-11 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for respiratory disability, to include as secondary to service-connected disability and/or due to exposure to an herbicidal agent.

2.  Entitlement to service connection for skin disability, other than forehead burn scars, and residual scarring from treatment, to include as due to exposure to an herbicidal agent.

3.  Entitlement to service connection for forehead burn scars.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania.  These claims were previously before the Board in April 2012 and December 2013, at which times they were remanded for additional development.  Subsequent to a March 2014 supplemental statement of the case, the appeal has been returned to the Board for further appellate review.

As will be discussed herein, the evidence of record did not include a current diagnosis of forehead burn scars.  These scars were determined to be residual scarring from treatment the Veteran's received for his skin disabilities (actinic keratosis and skin cancer).  As such, the Board has included consideration of residual scarring from dermatological treatment as an aspect of the Veteran's claims on appeal.  The Board has re-captioned the Veteran's claims to reflect this additional consideration.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009).

In July 2011, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.

2.  Asthma was not present during the Veteran's active service, or for many years thereafter, nor is it the result of any incident occurring during his active service, including as due to exposure to herbicides.

3.  Skin disability, other than forehead burn scars, was not present during the Veteran's active service, or for many years thereafter, nor is it the result of any incident occurring during his active service, including as due to exposure to herbicides.

4.  The evidence of record did not include a current diagnosis of forehead burn scars.

5.  Service connection has not been awarded for skin disability, including actinic keratosis and skin cancer.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Skin disability, other than forehead burn scars, and residual scarring from treatment, was not incurred in active military service, nor may it be presumed to have been so incurred, to include as due to inservice exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  Forehead burn scars were not incurred in active military service, nor may they be presumed to have been so incurred, to include as due to inservice exposure to herbicides.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the initial adjudication of the Veteran's claims, the RO sent the Veteran April and June 2007 letters advising him of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There was no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided a VA examination in December 2009 and January 2013 with respect to the claims skin and respiratory disabilities.  The December 2009 VA examiners thoroughly reviewed the Veteran's relevant treatment records, considered the Veteran's statements, and administered clinical examinations, all of which allowed for fully-informed evaluations of the claimed disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With respect to the January 2013 VA examination concerning respiratory disability, the examiner also thoroughly reviewed the Veteran's relevant treatment records, considered the Veteran's statements, and administered a clinical examination, which allowed for a fully-informed evaluation of the claimed disability.  Based on the above, the Board finds that the Veteran has been provided an adequate examination with respect to each claim.

As will be discussed in more detail herein, the Board finds that the January 2013 VA examination concerning skin disabilities is not adequate for purposes of adjudicating the Veteran's claim, but a remand for corrective action is not required in order to satisfy VA's duty to assist.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at a July 2011 Board hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  At the beginning of the hearing, the Veterans Law Judge and the Veteran's representative agreed that the issues on appeal concerning respiratory disability and skin disabilities.  The representative and the Veterans Law Judge asked question pertaining to these issues, and obtained the Veteran's assertions as to the circumstances underlying the onset and course of each disability.  Further, no pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In December 2013, the Board remanded the Veteran's claims for additional development.  Specifically, the Board requested the RO request that the Veteran submit or identify additional relevant evidence in support of his claim.  The Veteran stated in a March 2013 email that he had obtained additional service treatment records and additional private dermatology treatment records.  While the Veteran's claims were in remand status, the RO sent the Veteran a letter requesting that he submit the service treatment records and private dermatology treatment records, or submit the necessary authorization to enable the RO to obtain the evidence on his behalf.  The Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); Turk v. Peake, 21 Vet. App. 565, 568 (2008) (holding that VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role).  Further, in a March 2014 brief, the Veteran's representative reported that the Veteran was not able to secure any additional evidence in support of his claims.  Based on the above, the Board finds that the RO substantially complied with the December 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board will address the merits of the Veteran's claims herein.

I. Aggravation of a Pre-Existing Respiratory Disability

The evidence of record clearly and unmistakably demonstrated that the Veteran was stabbed approximately 2 years prior to his active duty service.  Specifically, the Veteran underwent a March 1968 pre-induction examination that revealed a 14-inch, left upper quadrant abdominal scar.  In a contemporaneous report of medical history, the Veteran endorsed being "cut across his chest and stomach by a knife."  He stated that he was hospitalized for 2 weeks as a result.  The physician described the injury as an abdominal knife wound that occurred in 1966.  Despite this, the Board also finds that respiratory disability, including asthma, did not clearly and unmistakably pre-exist his active duty.  The March 1968 pre-induction examination demonstrated that the Veteran's lung and chest were normal pursuant to a clinical evaluation.  Further, no respiratory diagnosis, including asthma, was rendered as a result of the pre-induction examination, and there was no evidence demonstrating a pre-service diagnosis of respiratory disability, including asthma.  Moreover, a March 2013 VA examiner provided an opinion that the Veteran's stab wounds caused no asthma problems because stab wounds are, to the best of examiner's knowledge, not implicated in the development of asthma.  As such, the Board finds that the Veteran was sound upon entry into active service with respect to his asthma.  38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. § 3.304(b) (2013).

II.  Presumptive Service Connection Based on In-Service Exposure to an Herbicidal Agent

During the pendency of this appeal, the Veteran asserted that his skin disabilities (actinic keratosis, basal cell carcinoma, squamous cell carcinoma, and scarring) and his respiratory disability (asthma) are related to in-service exposure to an herbicidal agent.
The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).

The evidence of record demonstrates that the Veteran served in the Republic of Vietnam during the presumptive period.  There is no affirmative evidence of record demonstrating that the Veteran was not exposed to an herbicidal agent during his service in the Republic of Vietnam and, thus, in-service exposure to an herbicidal agent is presumed.

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for only the following disorders: ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable and Prinzmetal's angina; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Although the Veteran served in the Republic of Vietnam during the presumptive period and, thus, is presumed to have been exposed to an herbicidal agent, his skin disabilities (actinic keratosis, basal cell carcinoma, squamous cell carcinoma, and scarring) and respiratory disability (asthma) are not conditions subject to presumptive service connection.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection for these disorders on a presumptive basis is denied as a matter of law.

Despite this finding, when a claimed disorder is not included as a presumptive disability, service connection may nevertheless be established on a direct basis or secondary basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

III.  Direct and Secondary Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established on a secondary basis for a disability, which is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to avoid repetition, the Board will first undertake a singular discussion of the Veteran's service treatment records as they pertain to each of the disabilities at issue here.

The Veteran underwent a March 1968 pre-induction examination.  A clinical evaluation revealed a 14-inch, left upper quadrant abdominal scar.  The clinical findings were otherwise normal.  In a contemporaneous report of medical history, the Veteran endorsed being "cut across his chest and stomach by a knife."  He stated that he was hospitalized for 2 weeks as a result.  The physician described the injury as an abdominal knife wound that occurred in 1966.

A July 1, 1968 Clinical Record Cover Sheet shows that the Veteran was admitted to the Womack Army Hospital at Fort Bragg, North Carolina, in June 1968, for an acute upper respiratory infection.  He was discharged to duty on July 1, 1968.

An August 12, 1968 service treatment report showed that the Veteran complained of chest pain and fatigue.  During the examination, the Veteran reported being stabbed 2 years prior.  The examiner observed a large thoracotomy scar attributed to the stabbing.  The Veteran's lungs were clear.  A blood panel and a chest x-ray were ordered.

On August 14, 1968, the results of a blood panel and chest x-ray were assessed.  The blood panel revealed that the Veteran's white blood cell count was 12,000, and the x-ray revealed left diaphragmatic scarring, but was otherwise normal.  The examiner opined that the Veteran's reported pain was probably due to this scarring.

An August 14, 1969 service clinical record shows that the Veteran had been hospitalized for 5 days with symptoms of anxiety, nervousness, sensation of being unable to breathe, and numbness of his hands.  Motor activity was observed as hyperactive, and there was no evidence of psychotic decompensation.  The examiner noted a "refractory" with treatment with thorazine and psychotherapy.  The Veteran's presentation was now suspicious for a psychotic process.

An August 17, 1969 treatment report shows that the diagnosis was anxiety reaction, acute.  A separate August 17, 1969 treatment report shows that the Veteran was taken to the hospital after complaints of "gas in the air" that was choking him.  He stated that he thought he was having a heart attack.  He also reported that he was involved in a fight in 1966 during which he was stabbed.  The diagnosis was schizophrenic reaction, undifferentiated type, acute.

An August 29, 1969 clinical evaluation demonstrated that the Veteran's mental status was mildly anxious and hyperactive; coherent; and no indication of thought disorder.  The Veteran reported previous episodes of hyperventilation.  All other evaluated aspects were negative, with the exception of a scar that extended from his left axilla to his umbilical area, with prior thoracotomy.  The initial impression was acute anxiety reaction.

According to other service treatment records, the Veteran was initially admitted to the 3rd Field Hospital in the Republic of Vietnam on August 10, 1969, with a diagnosis of schizophrenic, chronic, undifferentiated type.  He was then transferred to the 106th General Hospital in Japan before being transferred to Valley Forge General Hospital in Phoenixville, Pennsylvania.  An October 15, 1969 Valley Forge General Hospital record included a comprehensive review of the Veteran's relevant medical history leading to the August 10, 1969 hospitalization.  This history is as follows:

Apparently, this patient was working in a photo[graphy] lab[oratory] in Vietnam when he noticed the presence of a foul, choking odor in his nostrils.  None of the other people working in the photo[graphy] lab[oratory] smelled this odor.  The patient reasoned that this possibly could be poisoned gas and part of a plot to kill him.  This made his extremely anxious.  After smelling the odor the patient fainted.  This happened on three of four occasions.  The [Veteran] was admitted to the hospitals previously mentioned.  At that time the patient appeared extremely anxious and suspicious.  The patient was evacuated to Valley Forge General Hospital and has smelled the odor while here at Valley Forge General Hospital.

...

Apparently in 1966 the patient was stabbed very seriously in the abdomen and left chest necessitating a thorocolaparotomy with some suturing in the pericardium and left hemidiaphragm.  He bears a scar from the left axilla to the umbilical area from this operation.  The patient was not in the service at that time. 

...

[Upon physical examination, the patient] was within normal limits except for the scar from the left axilla to the umbilical area secondary to the operation mentioned above.

[A mental status examination revealed] on admission the patient was somewhat anxious, hyperactive.  His thought processes were coherent.  He spoke freely about his smelling the foul odor which he described as poisoned gas....He denied auditory hallucinations, but did evidence olfactory hallucinations.  He felt somewhat suspicion that somebody was trying to gas him.  He also described himself as being a hypochondriac and worrying a good deal about his [health], but he did allow that his health has been quite good.  Judgment was poor and insight defective.

...

...While in the hospital the patient was on Valium...only.  This made him somewhat less anxious, although occasionally he did smell a strange odor and [would] become somewhat anxious...He is no longer suspicious.  He says he occasionally smells this odor, but it does not bother him as much any more.  He has a tendency to become somewhat anxious, but speaks freely.  No sign of a thought disorder is present at this time.

Based on this assessment, the diagnosis was schizophrenia, undifferentiated type, manifested by olfactory hallucinations, "poison gas" and anxiety.  At the time of his discharge from the hospital, his condition was listed as "good" and his psychiatric diagnosis was in "complete remission."  The examining doctor recommended that the Veteran be separated from military service because he was considered unfit for further military duty.  The Veteran was discharged from Valley Forge General Hospital on October 15, 1969.

In September 1969, the Veteran underwent an electroencephalograph (EEG) in order to rule out the possibility of temporal lobe epilepsy.  Regarding the Veteran's relevant history, it was reported that he smelled a bad order while working in a photography laboratory and then passed out.  The Veteran stated that he thought it was poison gas.  An October 1969 report demonstrated that the EEG results were normal.

In September 1969, the Veteran also underwent a radiological examination of his chest, which revealed "rather marked elevation" of the lateral portion of the left hemidiaphragm associated with pleural thickening, "probably representing old pleural reactive changes."   However, because no previous films were available for comparison, it was recommended that the Veteran undergo a left lateral decubitis in order to rule out an active pleural effusion.  The results were otherwise normal.
	
On October 20, 1969, the Veteran underwent a separation examination, which included a clinical evaluation.  With the exception of psychiatric findings, this clinical evaluation demonstrated that the Veteran was normal in each tested aspect, including with respect to his skin and lungs.  Concerning the Veteran's psychiatric status, the examiner repeated the October 15, 1969 diagnosis rendered by the doctor at Valley Forge General Hospital.  As part of the separation examination, a radiological examination of the chest was administered.  The resulting x-ray demonstrated no evidence of extra pleural fluid and the Veteran's lungs were clear.  There was a small area of "pleural reactive change" laterally on the left 6th rib, which was deemed to be "probably" associated with an old fracture.  There was no indication that the Veteran complained of symptoms associated with a skin disability of any type or a respiratory disability, nor was there an indication that the Veteran reported experiencing an injury to his skin or lungs, to include an explosion while working in a photography laboratory.

Documents dated in October and November 1969, demonstrated that a Physical Examination Board (PEB) found the Veteran to be "medically unfit" for further military service in accordance with then current medical fitness standards.  The diagnosis underlying this determination was schizophrenia, chronic, undifferentiated type; condition good, in complete remission; marked impairment.  The PEB provided the following brief description of Veteran's condition:  "prolonged departure from the normal manner of thinking, feeling, and acting."  The PEB recommended that the Veteran be separate from service.

A December 23, 1969 Clinical Record Cover Sheet demonstrated that the Veteran's initial hospitalization occurred on October 8, 1969 with a diagnosis of schizophrenia, undifferentiated type, manifested by olfactory hallucinations, "poison gas" and anxiety.  This document demonstrated that the Veteran underwent "specialized treatment" in a "Closed" and "Open" psychiatric ward.  Although the nature of the Veteran's "disposition" was described as separation for "physical disability," the Veteran was clearly separated due to his psychiatric status.  The December 23, 1969 cover sheet showed that, prior to the Veteran's period of hospitalization, he had been assigned scores of "1" for each category of his PULHES profile.  After this period of hospitalization, the scores of "1" remained for each category, with the exception of "S," was changed to "4."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

In a second December 1969 Clinical Record Cover Sheet, the Veteran's diagnosis was modified to be a "schizophrenic reaction" instead of "schizophrenia."

A. Respiratory Disability

The Veteran claims that his current asthma was caused by in-service exposure to chemicals associated with a film development, as well as an explosion of acetic acid while working in a photography laboratory.  He also claims that his asthma is due to or aggravated by his service-connected general anxiety disorder and schizophrenic reaction, undifferentiated type.  Moreover, the Board notes that service connection based on a continuity of symptomatology is not available for asthma.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Consequently, the Board will address service connection for asthma on both a direct and secondary basis.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement).

The evidence of record demonstrated current diagnoses of asthma.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

With respect to an in-service event or injury, the Veteran's DD 214 showed that his Military Occupational Specialty was Photography Laboratory Specialist.  Thus, general exposure to chemicals used in the development of film is conceded.  

The Veteran also asserts that his current asthma is related to a couple of other in-service events or injuries.  First, the Veteran stated that he experienced chronic recurrent pneumothoraxes, including in 1968 that required hospitalization and surgical intervention as a result of training in a gas chamber.  Second, and primarily, the Veteran contends that his asthma was caused by breathing in gas, vapors, fumes, or smoke associated with an explosion of acetic acid while working in a photography laboratory.  
With respect to in-service pneumothoraxes, as discussed above, the Veteran's service treatment records do not demonstrate that he sustained pneumothoraxes, to include in 1968.  The evidence of record demonstrated that the Veteran was hospitalized in June and July 1968 for an acute upper respiratory infection; these treatment records do not reveal any treatment for a pneumothorax.  The evidence did not otherwise establish that the Veteran hospitalized in 1968 or that he was treated for a pneumothorax, to include as a result of training in a gas chamber.  The Board finds that, if the Veteran required hospitalization and surgical intervention due to injuries sustained during training, it is reasonable to expect that this would be documented in the his service treatment records.  However, there is no indication that the Veteran was treated for any lung or respiratory injury incurred as a result of an incident involving training in a gas chamber.  As such, the Board finds that the Veteran's assertions of experiencing in-service pneumothoraxes are not credible and will not be considered herein.

With respect to an acetic acid explosion while working in a photography laboratory, despite his repeated assertions to the contrary, the evidence of record did not demonstrate that such an incident occurred.  The Veteran was treated for psychiatric symptoms or a psychiatric disability (diagnosed as schizophrenia or a schizophrenic reaction) with an onset while he was working in the photography laboratory.  He was deemed to have experienced olfactory hallucinations, passed out, and was transported to a hospital for emergency treatment.  It was eventually determined that he was unfit for further military service due to his psychiatric status and separated from service.  The associated treatment reports demonstrate that no treatment for respiratory symptoms was administered and no diagnosis of a respiratory disability was rendered.  A PEB report and a separation examination were similarly negative for complaints of or treatment for respiratory symptoms.  Indeed, the October 1969 separation examination shows that the Veteran's lungs were clinically normal.  If, as the Veteran contends, he sustained injuries associated with an acetic acid explosion, including to his lungs, it is reasonable to expect that this event would be referenced in the associated treatment reports and that he would have received relevant treatment, neither of which was shown in the relevant records.  As such, the Board finds that the Veteran's assertions as to the occurrence of an in-service acetic acid explosion, and that he sustained a lung or respiratory injury as a result thereof, are not credible and, thus, will not be considered herein.

Based on the above, the Board finds that the salient issue presented by the Veteran's claim is whether his current asthma is related to his in-service, general exposure to chemicals used to developed film.  In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

In a December 2008 private treatment, Eric S. Heffelfinger, D.O., indicated that the Veteran complained of shortness of breath, chest tightness, wheezing, a cough, chest pain, and exercise-induced symptoms.  The doctor stated that the Veteran presented with a "complicated" pulmonary history that begin in 1966 consequent to the stabbing, which required a splenectomy and a tube thoracostomy for a traumatic pneumothorax.  During the examination, the Veteran also reported that he experienced a recurrent left pneumothorax during his active duty as a of chamber testing of noxious gases.  Dr. Heffelfinger then indicated that the Veteran's "most significant" problem was "a very major exposure to large quantities to film developing chemicals sustained during a spill episode while serving in a photo-recon unit in Southeast Asia."  The Veteran further reported that, as a result of his incident, he became acutely ill, with persistent asthma-like symptoms for months, required transport to Japan for ongoing treatment.  The Veteran stated that he experienced breathing problems since then.  After a physical evaluation, the doctor rendered a diagnosis of reactive airway disease or chemical-induced asthma that was due to the Veteran's exposure to developing agents to develop film.  The doctor stated that this diagnosis was supported by a "strongly positive" methacholine study (pulmonary function test) and his pulmonary history.  The doctor opined that the Veteran's previous pneumothoraxes did not play a significant role given the lack of radiographic abnormalities and corroborating restrictions on his pulmonary function testing.  Dr. Heffelfinger's December 2008 opinion is based, at least in part, on the Veteran's reports of recurrent, in-service pneumothoraxes, as well as exposure to large quantities of chemicals used to develop film as a result of spill episode.  The Board has already determined that these statements are not credible as they are unsupported, indeed contradicted by, the Veteran's service treatment records.  As such, the Board finds that Dr. Heffelfinger's December 2008 opinion is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (noting that a bare transcription of lay history is not transformed into medical evidence simply because it was transcribed by a medical professional).

In December 2009, the Veteran underwent a VA examination ascertain the nature of any current respiratory disability and, if any, whether each found disability was incurred in or due to his active duty.  During the examination, the Veteran reported that he sustained stab wounds to the left thoracoabdominal area and a traumatic pneumothorax, as well as another pneumothorax early in his active duty.  The Veteran also asserted that his current asthma was due to his in-service exposure to "large quantities" of chemicals used to develop film.  The examiner then reviewed the Veteran's service and post-service treatment records and then provided the following conclusion:  

It is clear by the military medical records that the [Veteran] never inhales any fumes from an explosion and his fellow workers even went so far as to report no strange odors at the time that the [Veteran] is claiming that he inhaled noxious fumes.  The [Veteran] is mustered out of the United States Military at the end of 1969 and whether or not the [Veteran] had any asthma symptoms from 1969 on even to this date is not clear.  What is clear is that he is not started on any treatment for asthma symptoms until October of 2008 and that treatment is based on a bronchoprovocation study when the claimant undergoes evaluation by a private sector pulmonologist at the end of 2008.

After discussing the Dr. Heffelfinger's December 2008 findings and opinion and the course of the Veteran's treatment, the examiner then opines as follows:

[The Veteran] clearly gives no history of any asthma requiring emergency room treatment, hospitalizations or ongoing visits to a doctor for any asthma during the many years from mustering out of the United States Army in December of 1969 until his is started on inhaled medicines for the treatment of asthma in late 2008.  Furthermore, the available military medical records do not read of any asthma during the claimant's military service.  Bronchoprovocation study done in October of 2008 in the private sector does demonstrate bronchial hyperactivity which is why the [Veteran] is started on inhaled medicines for the treatment of asthma.  Although the [Veteran] has demonstrated bronchial hyperactivity, there was absolutely no evidence that the claimant had any asthma-like disorder during his military days and this examiner is of the opinion that the private sectors pulmonologist's opinion of [December 2008] that the [Veteran's] asthma is caused by exposure to developing agents used to process film for photo-recon[aissance] use in Southeast Asia is mere speculation and putting it all together, this examiner is of the opinion that any asthma that the [Veteran] may have these days is of no relationship whatsoever to the [Veteran's] long ago military service.  

As for the diagnosis, the examiner stated that the Veteran was examined for asthma caused by exposure to chemical fumes during military, but that it was "not found."  The December 2009 VA examiner reviewed the Veteran's service treatment records, post-service treatment records, the Veteran's assertions, and administered a clinical evaluation.  As such, the Board finds the December 2009 VA examiner's opinion to be highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

In June 2012, Dr. Heffelfinger provided another opinion regarding the Veteran's asthma.  Specifically, the doctor found that the Veteran had significant asthma.  Dr. Heffelfinger then opined that "while the role played in its genesis by his exposures in Southeast Asia remains problematic, I do believe that in [sic] connection exists between the two."  The doctor did not provide a rationale for the rendered opinion and, thus, the Board finds that it has no probative value.  Id.

In March 2013, the Veteran underwent another VA examination to assess the etiological relationship between the Veteran's asthma and his active duty or a service-connected disability.  After reviewing the Veteran's service treatment records, the examiner opined as follows:

...it is my medical opinion that this [V]eteran's asthma did not develop while he was on active duty because there is direct evidence to the contrary to the [V]eteran's statement.  In other words, it is not that there is no evidence and therefore the [V]eteran's statements are to be considered, but the actual medical evidence directly contradicts the [V]eteran's statements.

In support of this opinion, the examiner observed that the Veteran's service treatment records demonstrated that the Veteran was hospitalized in 1968 due to an upper respiratory infection, not a pneumothorax.  Moreover, the examiner observed that the Veteran's service treatment records demonstrated that he was hospitalized in August 1969 for psychiatric reasons, not exposure to an explosion of acetic acid.  Significantly, the examiner noted that the Veteran's service treatment records documented no complaints of or treatment for a respiratory symptoms or disability, including during the 1968 and August 1969 hospitalization.  Indeed, the examiner emphasized that the Veteran's lungs were normal or negative for symptoms.  The examiner reviewed the relevant evidence of record, including the Veteran's assertions, and administered a clinical evaluation.  As such, the Board finds that he examiner's opinion is highly probative.  Id.

To the extent that the Veteran has asserts and testified that his asthma was incurred in or is related to his active duty, the Board finds that the matter of the determination of the origin of asthma, where the credible evidence first demonstrates such disorder many years after service is more suited to the realm of medical, rather than lay expertise.  The precise determination of etiology is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent etiological evidence in this case.

Although service connection based on a continuity of symptomatology is not available for asthma, evidence submitted suggesting that the Veteran's asthma has been present since his active duty service will be considered in determining his entitlement to service connection on a direct basis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The only evidence of record received in support of the Veteran's contention that his asthma existed since his active duty are the Veteran's assertions and testimony. 

The Veteran's assertions that he experienced a continuity of respiratory symptoms since active duty discharge are considered competent evidence as to the presence of observable symptoms such as difficulty breathing.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran's statements have been deemed competent evidence as to the presence of observable symptoms, the Board must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

As discussed above, the Veteran's service treatment records were negative for complaints of or treatment for respiratory symptoms or disability.  During the October 1969 separation examination, the Veteran's lung and chest were deemed normal pursuant to a clinical and evaluation, and a radiological examination showed that his lungs were clear.  No diagnosis of asthma was rendered.

In April 1970, the Veteran underwent a VA psychiatric examination pursuant to a claim of entitlement to service connection for schizophrenic reaction.  A physical examination showed that the Veteran's respiratory system was normal.  A contemporaneous radiological examination of the Veteran's chest revealed pleural thickening and a few fibrous strands in the base of his left lung, but his lungs were otherwise normal.  No active disease was found.  Ultimately, the diagnosis was schizophrenic reaction, chronic, undifferentiated type, in remission; no diagnosis of respiratory disability was rendered.

In July 2007, the Veteran underwent a VA pulmonary function testing.  Based on the results of this testing, the doctor stated that the Veteran's lung volumes were normal, and that the study was in normal limits.

In July 2011, the Veteran testified at a Board hearing about in-service events, including the alleged acetic acid explosion.  He also testified about the conditions that existed in the photography laboratory regarding ventilation and protective gear.  He then testified about ongoing post-service symptoms and, later, treatment, saying that he had experienced difficulty breathing "since forever," for the previous 40 years, and that he had experienced episodes of hyperventilation for 20 years before his first diagnosis of asthma.

The first post-service evidence demonstrating that the Veteran complained of or was treated for respiratory disability was dated in 2008, approximately 39 years after his active service discharge.

Based on the above, the Board finds that the Veteran's statements are not credible evidence as to experiencing asthma or symptoms thereof during and since his active duty.  His service treatment records were negative for respiratory symptoms, including his separation examination.  A VA examination shortly after his service discharge revealed no respiratory symptoms.  The first indication that the Veteran received treatment for respiratory symptoms was dated many years after his service separation.  Caluza, 7 Vet. App. at 506.  Consequently, the Board finds that the Veteran's assertion of a continuity of post-service asthma symptomatology is not probative and, thus, will not be considered.

As discussed above, the Veteran also asserted that his current asthma is due to or aggravated by his service-connected general anxiety disorder and schizophrenic reaction, undifferentiated type.

In support of this assertion, the Veteran submitted a clinical study titled "A twin study of post-traumatic stress disorder symptoms and asthma," dated in August 2007.  The conclusion of the study was as follows:  Symptoms of posttraumatic stress disorder (PTSD) were associated with an elevated prevalence of asthma.  Even after careful adjustment for familial/genetic factors and other potential confounding factors, an association between PTSD symptoms and asthma remains.  Efforts to understand this comorbidity may be useful in identifying modifiable environmental risk factors contributing to this pattern and therefore in developing more effective prevention and intervention strategies.  Service connection is not in effect for PTSD and this study does not pertain to generalized anxiety or schizophrenic reaction, undifferentiated type.  Thus, it is not relevant to the Veteran's claim of entitlement to service connection for asthma on a secondary basis.

The Veteran also submitted an article from the American Association of Suicidology pertaining to the relationship between asthma and suicide.  This article suggests that individuals with asthma have an increased likelihood of suicide, which is inapplicable to the Veteran's assertion that his asthma is due to or worsened by his service-connected general anxiety disorder and schizophrenic reaction, undifferentiated type.

The March 2013 VA examiner was requested to address the Veteran's assertion that a schizophrenic reaction is an immune disorder involving internal swelling and, apparently, that this swelling caused or aggravated his asthma.  The examiner found no basis to conclude that the Veteran's assertions are accurate.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no probative post-service evidence of record that related the Veteran's asthma to his active duty, including exposure to an acetic acid explosion, or that his asthma was due to or aggravated by a service-connected disability.  The only competent and probative etiological opinions of record with respect to this issue were those of the December 2009 and March 2013 VA examiners, which were negative to the Veteran's claim, both on a direct and secondary basis.

The Board finds that, as the preponderance of the evidence is against finding that the Veteran's asthma was incurred in or due to his active duty and against finding that his asthma was caused or aggravated by a service-connected disability, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for asthma is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Skin Disability, Other Than Burn Scars, Forehead Burn Scars, and Residual Scarring from Treatment

The evidence of record included diagnoses of actinic keratosis, basal cell carcinoma, squamous cell carcinoma, and scarring.  See Degmetich, 104 F.3d at 1333.

The Veteran claims that his skin disabilities other than forehead burn scars (actinic keratosis, skin cancer), and forehead burn scars were caused by in-service exposure to chemicals associated with a film development, as well as an explosion of acetic acid while working in a photography laboratory.   The Board notes that service connection based on a continuity of symptomatology is not available for actinic keratosis, basal cell carcinoma, squamous cell carcinoma, or forehead burn scars.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Further, the Veteran has not asserted, and the evidence of record does not otherwise reasonably raise, that his skin disability or forehead burn scars were caused or aggravated by a service-connected disability.  Thus, the Board will address service connection for these disabilities on a direct basis.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement).  As will be discussed below, the Board will also address the Veteran's residual scarring from treatment on a secondary basis.  Id.

The Veteran claims that his skin disabilities, other than forehead burn scars, and his forehead burn scars are etiologically related to in-service exposure to chemicals associated with developing film.  The Veteran also asserted that, in August 1969, a canister of acetic acid exploded in his hand, rendered him unconscious, and caused burns to 80 percent of his body.  He claims that security guards or military police rushed him to a hospital for emergency treatment.  The Veteran asserts that his current skin disabilities and scars are primarily related to his incident, but also to the general exposure to chemical used to develop film.

As discussed above, the Veteran's DD 214 demonstrated that he was a Photography Laboratory Specialist and, thus, exposure to film developing chemicals is conceded.

With respect to the August 1969 incident involving an explosion of a container of acetic acid, the evidence of record did not demonstrate that this incident occurred.  The Board finds that it is reasonable to expect that the Veteran would have been treated for acetic acid burns over 80 percent of his body and that said treatment would be reflected in the associated hospital treatment records.  Further, the Board finds that it is reasonable to expect that the cause of the burns would be discussed in the treatment records.  However, as demonstrated by his service treatment records, in August 1969, the Veteran experienced psychiatric symptoms associated with schizophrenia or a schizophrenia reaction, including olfactory hallucinations.  He passed out and was taken to a hospital for psychiatric treatment.  Treatment records associated with this hospitalization made no reference to an explosion of acetic acid, or complaints of or treatment for skin disabilities, burns, or scars.  As such, the Board finds that the Veteran's statements as to sustaining in-service burns due to an acetic acid explosion in August 1969 are not credible and, thus, will not be considered here.

Based on the above, the Board finds that the salient issue presented by the Veteran's claims is whether any current skin disability other than forehead burn scars and/or any forehead burn scars were incurred in or due to the Veteran general exposure to chemical associated with developing film.  In addressing this issue, the Board will weigh the relevant evidence of record.  Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at 424-25.

The Veteran submitted a January 2004 news article concerning a study that found that veterans exposed to Agent Orange have an increased risk of skin cancer.  General medical evidence, like this article, may only be regarded as competent evidence where, "standing alone, [it] discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  The article the Veteran submitted did not specifically pertain to the Veteran or to actinic keratosis, basal cell carcinoma, or squamous cells carcinoma.   Further, as stated in the article, the study interpretations were limited because other environmental exposures were not measured.  As such, the Board finds that this article is not competent evidence of an etiological association between the Veteran's skin disabilities or claimed forehead burn scar and his in-service exposure to herbicidal agents given the uncertainty about the study's interpretations.

In February 2007, John J. Laskas, M.D., indicated that the Veteran experienced actinic keratosis, basal cell carcinoma, and squamous cell carcinoma.  The Veteran expressed concern that these conditions were caused or exacerbated by acetic acid burns and a "severe soaking" of acetic acid while working in a photography laboratory during his active duty.  The doctor generally stated that squamous cell cancers are known to occur in old thermal burns and other scars.  The doctor then opined that the appearance of some of the Veteran's squamous cell cancers "may possibly" have been exacerbated by "this injury," without further elaboration.  Given Dr. Laskas' use of the words "may possibly," the Board finds that the February 2007 opinion is too speculative to be probative and, thus, will not be considered here.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative). 

In December 2009, the Veteran underwent a VA examination to ascertain the nature of the Veteran's skin disabilities and whether each was incurred in or due to his active duty.  During the examination, the Veteran reiterated his assertion that a container of acetic acid exploded, claiming that this resulted in first degree burns.  He claimed that these burns healed and did not leave any scarring.  However, the Veteran report hundreds of acne keratosis and/or skin cancers for which he has received treatment since 1990.  Physical examination revealed wide-spread actinic damage on his face and bilateral arms, and multiple scaly patches consistent with acne keratosis on his face, trunk, and extremities.  The examiner found no scarring on the body that could be attributed to burns, but there was some residual scarring from various forms of dermatological treatment.  The diagnoses were actinic damage, actinic keratosis, and history of non-melanoma skin cancers.  The examiner then opined that it was "not at least as likely as not" that the Veteran's actinic keratosis and basal cell carcinomas are related to exposure to chemicals in the photography laboratory.  In support of this opinion, the examiner reasoned that both actinic keratosis and basal cell carcinomas are largely related to sun exposure.  The examiner reviewed the Veteran's relevant treatment records, administered a thorough clinical examination, considered the Veteran's assertions, and provided a rationale for the etiological opinion rendered.  As such, the Board finds that the December 2009 opinion is highly probative. Nieves-Rodriguez, 22 Vet. App. at 304.

In June 2012, Dr. Heffelfinger indicated that the Veteran had numerous skin lesions that were "possibly" related to his Southeast Asia exposure.  The doctor did not provide a rationale.  Id.  Further, given the use of the word "possibly," the Board finds that the June 2012 opinion is too speculative to be probative in this matter.  Obert, 5 Vet. App. at 33.

In March 2013, the Veteran underwent another VA examination to ascertain the nature of any skin disability and scarring, and whether any were incurred in or due to his active duty.  The examiner reviewed the Veteran's claims file, including the Veteran's service treatment records.  The examiner then indicated that the Veteran has both actinic keratosis and basal cell carcinoma, which included benign and malignant neoplasms.  With respect to actinic keratosis, the examiner noted multiple scaly, red patches on his face.  Further, the examiner noted the presence of actinic keratosis on the Veteran's ears, neck, and bilateral arms.  The examiner found no scarring consistent with burns, but that there was residual scarring and hypopigmented areas from dermatological treatment and surgeries.  These residual scars were located on his face, ear, and bilateral dorsal hands and forearms.  With respect to skin cancers, the examiner described them as non-melanoma, located on his face and bilateral forearms, but none present at the time of this examination.  The Veteran reiterated his assertion that he sustained first-degree burns on his face, hands, and upper body as a result of an explosion of acetic acid in 1969, for which he was transported to a burn center for treatment.  The Veteran then discussed the post-service treatment he received, which included freezing with liquid nitrogen, excision, and Mohs surgery.  The examiner the provided the following opinion:

After a complete discussion with Dr. Fett and a review of current literature, it is our opinion, mine and Dr. Nicole Fett's, that it is at least as likely as not that first degree burns suffered can lead to a possibility of skin cancer later in life and this is not mere speculation.  We do know that even if scarring does not develop, if there is significant redness, erythema of epidermis, that there is definitely an increased risk to develop skin cancer later in life...

...First, it is at least as likely as not that the [V]eteran's exposure to photography chemical including an explosion in his laboratory is related to his current skin condition, which is skin cancers and precancerous conditions.  Second opinion:  It is not at least as likely as not that the chemical exposure in the [V]eteran's photography lab[oratory] in late 1969 caused any [of] this scarring seen on the day of this examination.  All of the scarring seen on the day of this examination is most consistent with treatment of precancerous and cancerous lesions and scarring as not sequelae of a first-degree burn. 

In the April 2012 remand, the Board directed the RO to undertake additional development.  If, and only if, that development demonstrated that the Veteran sustained injuries as a result of an acetic acid explosion in August 1969, the Board directed the RO to afford the Veteran another VA examination.  As has been determined several times herein, none of the competent and credible evidence of record, including the evidence obtained as a result of the April 2012 remand directives, demonstrated that the Veteran was involved in an acetic acid explosion at any point during his active duty.  In making this determination, the Board found that the Veteran's assertions that such an incident took place to be not credible, as the evidence of record demonstrated that, in August 1969, the Veteran experienced symptoms associated with schizophrenia or a schizophrenic reaction, including olfactory hallucinations.  The associated treatment records included no reference to an explosion of acetic acid or dermatological treatment.  For reasons unknown to the Board, and without regard to the April 2012 remand directive, the RO provided the Veteran the March 2013 VA examination.  The examiner was asked to render an etiological opinion, apparently assuming that the Veteran did, in fact, sustain first-degree burns as a result of the alleged August 1969 acetic acid explosion.  Given that the March 2013 VA examiner's opinion is predicated on an inaccurate factual basis, the Board finds that it is not probative for purposes of adjudicating the Veteran's claim and, thus, will not be considered herein.  See Reonal, 5 Vet. App. at 460-61.  

Finding that the March 2013 VA examination is not probative does not require a remand for corrective actions.  The April 2012 remand did not direct the RO to provide the Veteran a VA examination unless competent credible evidence of an August 1969 acetic acid explosion was received.  No such evidence was received and, thus, providing the Veteran the March 2013 VA examination was superfluous.  See Stegall, 11 Vet. App. at 271.  Further, the Veteran was provided an adequate VA examination in December 2009.  As such, the Board finds that VA's duty to assist has been satisfied.  See Barr, 21 Vet. App. at 311.

Although service connection based on a continuity of symptomatology is not available for actinic keratosis, basal cell carcinoma, squamous cell carcinoma, or forehead burn scars, evidence submitted in support of the assertion that these disabilities existed since the Veteran's active duty are for consideration with respect to direct service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As discussed above, the Veteran's service treatment records, including the documents associated with this separation from service, were negative for complaints of or treatment for skin disabilities or forehead burn scars.  Indeed, as a result of the October 1969 separation examination, the Veteran's skin was deemed to be normal.

In April 1970, the Veteran underwent a VA psychiatric examination pursuant to a claim of entitlement to service connection for schizophrenic reaction.  A physical examination showed that the Veteran's skin was normal.  The only rendered diagnosis was schizophrenic reaction, chronic, undifferentiated type, in remission.

The Veteran's spouse submitted a statement wherein she stated that she and the Veteran had been married for 36 years; a matrimonial union that pre-dated the start of the Veteran's active duty.  She indicated that the Veteran entered military service in 1968, and that his skin was clear at that time.  The first time she saw him thereafter was in Hawaii in July 1969.  She said she was surprised by how he looked and that he had red rashes and his skin was a "funny" color.  She also indicated that he had what appeared to be acne on his face and neck.  Five months later, she saw the Veteran again consequent to his separation from active service.  She stated that she was even more surprised by the way he looked.  She said that he had red rashes and spots "all over him."  She stated that the Veteran continued to experience skin problems, rashes, red spots, and acne, and that he developed sensitivity to detergent and deodorant.  She claimed that the Veteran's skin continued to get worse every year and receives treatment every three months.

During the July 2011 hearing, the Veteran testified that he experienced in-service skin symptoms that persisted and worsened after his separation from active duty.  The Veteran endorsed post-service rashes, itchiness, discoloration, and pain, which he partially treated with an over-the-counter topical medication.

The Veteran's and his spouse's assertions that he experienced a continuity of dermatological symptoms during his active duty and since his active duty separation are considered competent evidence as to the presence of observable symptoms such as the presence of rashes, spots, discoloration, itchiness, pain, and acne-like formations.  See Layno, 6 Vet. App. at 469.  While the Veteran's and his spouse's statements have been deemed competent evidence as to the presence of observable symptoms, the Board must also determine whether such evidence is credible.  Id.; Caluza, 7 Vet. App. at 506.  

The Veteran's and his spouse's retrospective statements as to the presence of observable in-service symptoms of a skin disability and a continuity of post-service, observable symptomatology are contradicted by the Veteran's service and post-service treatment records.  Specifically, although the evidence demonstrated that the Veteran was on leave in Hawaii in 1968, the Veteran's service treatment records reflected no complaints of or treatment for rashes, spots, skin discoloration, and/or acne-like formations.  Moreover, the treatment records associated with the psychiatric hospitalization beginning in August 1969, included no reference to rashes, spots, skin discoloration, or acne-like formations.  Indeed, as a result of an October 1969 separation examination, the Veteran's skin was deemed to be clinically normal.  Further, no skin disabilities or scarring was shown during the April 1970 VA examination.  Contemporaneous evidence has greater probative value than history as reported by the Veteran or his spouse.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Consequently, the Board finds that the Veteran's and his spouse's statements that he experienced in-service and a continuity of post-service skin symptoms to be not credible and, thus, will not be considered here.  Caluza, 7 Vet. App. at 506.

First, the Veteran claimed entitlement to service connection for forehead burn scars.  The December 2009 VA examiner determined that the Veteran did not have any scars that were consistent with burns.  This finding was echoed by the March 2013 VA examiner.  Although the Board has determined the etiological opinion rendered by the March 2013 VA examiner is not adequate, to the extent that the examiner assessed the nature of the Veteran's scars, the Board finds that the opinion is adequate.  As such, the findings will be considered.  Both of the examiners found that the scarring present was a residual of dermatological treatment and surgeries.  The evidence of record did not otherwise demonstrate the current presence of burn scars, on his forehead or elsewhere.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate medical evidence reflecting (1) the current presence of the claimed disability; (2) that the disability was present at some point during the pendency of this appeal; or (3) that a diagnosis was rendered at a reasonably proximate point prior the Veteran submitting his claim, a basis upon which to establish service connection for forehead burn scars has not been presented and the appeal must be denied.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a recent diagnosis of a disability prior to the claim may constitute current disability).

To the extent that the Veteran asserts that has current forehead burn scars, the Board finds that his assertions do not constitute competent evidence as to the presence of diagnosable disability.  Jandreau, 492 F.3d at 1377.  He is competent to attest to the presence of scarring, but his statements are not competent evidence as to attributing that scarring to burns versus dermatological treatment, or otherwise.

Thus, to the extent that the Veteran's claim of entitlement to service connection concerns forehead burn scars, the claim is not warranted.  Brammer, 3 Vet. App. at 225; Degmetich, 104 F.3d at 1333.  

Second, in regards to the Veteran's skin disabilities other than forehead burn scars (actinic keratosis and skin cancer), in this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin, 1 Vet. App. at 175.  Based on the above, the Board finds that the December 2009 VA examiner's opinion is the only probative and competent evidence of record concerning the etiological relationship between the Veteran's skin disabilities, other than forehead burn scars, and his active duty service.  This opinion was negative to the Veteran's claim.

To the extent that the Veteran asserts that skin disabilities other than forehead burn scars (actinic keratosis and skin cancer) were incurred in or due to his active duty, the Board finds that his assertions do not constitute competent evidence.  Jandreau, 492 F.3d at 1377.  While his statements are competent evidence as to the presence of skin disabilities, his statements are not competent evidence as to attributing those disabilities to in-service events.

The Board finds that, as the preponderance of the evidence is against finding that the Veteran's skin disability other than forehead scars (actinic keratosis and skin cancer) was/were incurred in or due to his active duty, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for skin disability other than forehead scars is not warranted.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.

Additionally, accepting the Veteran's assertion in light most favorable to his claim, the Board finds that the Veteran's claim of entitlement to service connection for forehead burn scars contemplates the residual scarring associated with dermatological treatment he received for his skin disabilities (actinic keratosis and skin cancer).  However, as service connection for skin disability (actinic keratosis and skin cancer) has been denied, service connection for the residual scarring on a secondary basis is be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for respiratory disability is denied.

Entitlement to service connection for skin disability, other than forehead burn scars, and residual scarring from treatment, to include as due to exposure to an herbicidal agent, is denied

Entitlement to service connection for burn scars on the forehead is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


